Citation Nr: 0602311	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-12 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
September 1963.

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The case was remanded by the Board in 
October 2004. 


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that tinnitus is related to the veteran's military 
service, or is proximately due to or the result of an already 
service-connected disability.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by military 
service and was not caused or aggravated by an already 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in June 2002 
and May 2003 correspondence, amongst other documents, 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining all service medical records and obtaining 
all identified post-service records, including the 
appellant's records from the Phoenix VA Medical Center.  VA 
also obtained several VA examinations of the veteran to 
gather medical opinion evidence as to the origins of his 
tinnitus.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant is entitled 
to VCAA notice prior to initial adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, VA, in part, issued its VCAA letter addressing service 
connection for tinnitus after the adverse rating decision in 
September 2002.  The Court explained in Pelegrini, however, 
that a failure of an agency of original jurisdiction (AOJ) 
(in this case, the RO) to give a claimant the notice required 
under the VCAA prior to an initial unfavorable adjudication 
of the claim does not require the remedy of voiding the AOJ 
action.  Indeed, any failure to provide a timely notice is 
cured provided that the veteran was given a meaningful 
opportunity to participate in the processing of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  As the 
veteran has been provided that meaningful opportunity, the 
lack of full notice prior to the initial decision has been 
corrected, and any error as to when notice was provided was 
harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

The Claim

The veteran contends that his tinnitus is related to his 
military service, or is proximately due to or the result of 
an already service-connected disability.  Specifically, the 
claimant relates that his tinnitus was caused by working 
around aircraft.  The appellant has testified that ringing in 
his ears began sometime in 1962 or 1963.  The veteran 
requests that he be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted where disability is 
proximately due to or the result of an already service-
connected disability.  38 C.F.R. § 3.310.  Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Service medical records do not document any problems with the 
appellant's hearing.  Post-service, while an April 2002 VA 
treatment record shows the veteran "denying significant 
tinnitus," he was diagnosed with tinnitus at a July 2002 VA 
examination.  

Given the above facts, the Board's analysis will focus on 
whether the appellant's tinnitus is related to his military 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  

In this regard, in August 2003, Ishrat Hakim, M.D., diagnosed 
tinnitus.  He opined that "it is as least as likely as not 
that the tinnitus is related to the loud noise exposure 
during military service."  Dr. Hakim also wrote that 
"however, given the slight asymmetry on the hearing test, I 
have suggested that we do an MRI to rule out an inner ear 
neoplastic process, such as acoustic neuroma." 

On the other hand, the July 2002 VA audiological examiner, 
after diagnosing tinnitus, opined as follows: 

Patient's denial of significant tinnitus 
at the time of his evaluation by me 
several months ago makes it extremely 
unlikely that this has been a 
longstanding symptom.  Its apparent 
recent onset makes it unlikely that his 
tinnitus is the result of military noise 
exposure.

Similarly, at the April 2005 VA examination it was opined as 
follows:

It is this examiner's opinion that 
tinnitus is less likely as not (less than 
50/50 probability) caused by or a result 
of military noise exposure since 
[patient] reports its onset after 
discharge from the military.  It is more 
likely than not that (the) onset of 
tinnitus was due to the 
construction/carpentry work he was doing 
after discharge. 

On review of the evidence addressing the origins of the 
veteran's tinnitus, the Board finds that it must assign 
greater evidentiary weight to the opinions provided by the 
July 2002 and April 2005 VA examiners than that provided by 
Dr. Hakim.  

In this respect, the July 2002 and April 2005 VA examiners' 
opinions were provided, unlike the private opinion, after a 
review of the entire claims file to include all in-service 
and post-service medical records.  The April 2005 VA opinion 
was provided after the examiner reviewed Dr. Hakim's opinion.  
Dr. Hakim's opinion is not controlling because it appears to 
be based entirely on an in-service history provided by the 
veteran.  See LeShore v. Brown, 8 Vet. App. 406 (1995); 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept evidence that is simply information 
recorded by a medical examiner, unenhanced by medical 
opinion).  Significantly, Dr. Hakim also hedged his opinion 
by encouraging the appellant to have an MRI to rule out an 
inner ear neoplastic process.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); see also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Also, the Board 
finds the July 2002 and April 2005 VA examiners' opinions 
more credible because at the earlier October 1993 and 
February 2002 VA audiological examinations, which pre-date 
the claimant's current appeal, the veteran did not complain 
of ringing in the ears, and because in an April 2002 VA 
treatment record the appellant reported that he had had a 
sudden change in his right-ear hearing in the mid-1990s, 
secondary to experiencing loud noise post-service while 
working in construction. 

Accordingly, after considering all of the evidence of record, 
the Board must conclude that the weight of the evidence is 
against the claim.  In fact, the medical evidence of record 
shows that the tinnitus was due to a post-service 
construction injury; not because of a service-incurred injury 
or disease process.  Evans.  

Moreover, given the almost thirty-nine year time period 
between the veteran's September 1963 separation from military 
service and his first being diagnosed with tinnitus at the 
July 2002 VA examination, the Board finds no continuity of 
symptomatology.  38 C.F.R. § 3.303.  

Given this evidentiary picture, the preponderance of the 
evidence is against finding that the appellant's tinnitus is 
related to his military service.   

Likewise, the veteran does not prevail on a secondary service 
connection theory under 38 C.F.R. §§ 3.310, because the April 
2005 VA examiner opined that "[i]t is more likely than not 
that onset of tinnitus was due to the construction/carpentry 
work he was doing after discharge."  This opinion is not 
contradicted by any other medical opinion of record.   The 
Court has stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991).

Given this evidentiary picture, the preponderance of the 
evidence is also against finding that the appellant's 
tinnitus is proximately due to or the result of an already 
service-connected disability.

In reaching the above conclusions, the Board has not 
overlooked the claimant's written statements to VA or the 
appellant's personal hearing testimony.  Lay witnesses can 
testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  Lay statements as to the origins of 
a current disability, however, are not probative because lay 
persons are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the Board 
assigns more weight to the objective medical evidence of 
record as outlined above. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

The claim is denied. 


ORDER

Service connection for tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


